DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 8, 2022 has been entered.

Status of the Claims
Claims 36, 57 and 60 have been amended. Claims 46 and 61-63 have been canceled. Claims 64 and 65 are newly added. Claims 36, 39-45, 47, 50-60, 64 and 65 are pending. Any objection or rejection not expressly repeated has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 36, 40, 44-45, 47, 50-53, 56-60, 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver et al (J. Clin. Oncol., 2008) and Jensen et al (AACR Ann. Mtg. Abs., 2008) in view of Schluep et al (Clin. Cancer Res., 2006). 
Claim 36 has been amended (1) to narrow the dosage range and (2) to further limit the dosing interval. 
Oliver discloses the intravenous administration of IT-101, a nanoparticle therapeutic and cyclodextrin-based polymer conjugate of camptothecin (topoisomerase I inhibitor), to patients with refractory, solid tumors (renal, pancreatic and NSCLC) at dosages of 6-18 mg/m2 at days 1, 8 and 15 of a 28-day cycle. This dosage timing provides intervals of 7 days and 14 days. However, the claim is construed such that the “initial” is the first one to a patient otherwise naïve to CDP-CPT treatment. The agent was administered via a 90 minute IV infusion. The reference discusses comparing the AUC of free and conjugated CPT. The reference concludes that the drug is safe and tolerable and expressly suggests that a QOW (every other week) dosage schedule, allowing for a 99% elimination of CPT, is warranted in future clinical trial. See entire reference. 
The reference is silent regarding the use of a second therapeutic agent and a more specific structural definition of the cyclodextrin-based polymer conjugate of camptothecin. 
Jensen discloses the administration of IT-101 for the treatment of ovarian cancer with other agents, such as cisplatin and paclitaxel (an angiogenesis inhibitor). See abstract.
Schleup identifies IT-101 as a cyclodextrin-based polymer conjugate of camptothecin with a structure consistent with that depicted in amended claim 36. See Figure 1. This agent is known to be active in multiple cancer models. See abstract. The reference concludes noting that 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to administer IT-101 in combination with another chemotherapeutic agent, such as paclitaxel, for the treatment of various types of cancer, including refractory cancers, via a 90-min IV infusion with a reasonable expectation of success because it is disclosed in the art. The exemplified dosages, 6 mg/m2 and 12 mg/m2, fall within the dosage ranges recited in claims 36, 47, 57, 64 and 65. The reference expressly suggests the use of a two-week interval between doses. In the absence of unexpected results, it would be further within the scope of the artisan to optimize this interval based on this range through routine experimentation. Schluep establishes that the structure of IT-101 was known at the time the invention was made and meets the definition of the claims.  
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that Oliver is highly specific and does not teach all the claim limitations and is not applicable to the instantly claimed invention. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Oliver’s suggested dosages of 6, 12 and 18 mg/m2 are shown in the are shown in the instant specification to be toxic when administered weekly. Applicant contends that based on Oliver, the artisan “could not have could not have predicted that a dosage of at least higher than 6 mg/m2 would present irreversible negative side effects, 2, and does not require one that is at least higher than 6 mg/m2. The published specification at paragraph [0915] describes the outcome of phase I (weekly dosage) of the trials and lists the side effects seen in patients. The passage notes that all the side effects were reversible. This paragraph goes on to state that “it was decided to investigate a biweekly schedule as a strategy to reduce cumulative toxicity while maintaining dose delivery.” This suggests that decreased toxicity was not unexpected. Applicant is reminded of the burden to establish that the results are, in fact, unexpected. 
Further regarding a biweekly dosing schedule, this is expressly suggested by Oliver, as discussed above. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further discusses the fact that toxicity issues can be exacerbated when additional therapeutic agents. Applicant continues “The currently claimed subsequent administration at least 12 days after the initial administration demonstrated unexpected results, which are described in the instant specification.” It is not clear what the nexus between these two statements is. There is no demonstration of this dosage protocol wherein a patient is treated with an additional therapeutic agent. 
The objection regarding the lack of an additional agent in the studies purporting to demonstrate unexpected results. Applicant argues that the examples provide an understanding of the implications of CDP-topoisomerase inhibitor toxicity, and “therapies with additional 
Applicant further discusses data regarding treatment of mice with CRLX101 and sorafenib. As above, it is not clear what this has to do with any purported unexpected results. The experiments with mice do not appear to use the biweekly dosage protocol. Furthermore, Schluep has previously demonstrated the effectiveness of the product with respect to H1299 tumor-bearing mice. The fact that the further combination with sorafenib is also effective is not surprising.  
Applicant again takes a piecemeal approach in addressing Jensen and Schluep, arguing that they do not teach all the claim elements. This is not persuasive for reasons discussed above. With respect to Schluep, it is noted that Applicant argues that this reference does not disclose any combination therapy. As discussed above, Schluep does not expressly exemplify combination therapy but indicates that such work was ongoing at the time the reference was published. 
 
Claims 36, 39-45, 47, 50-53, 56-60, 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver et al (J. Clin. Oncol., 2008) and Jensen et al (AACR Ann. Mtg. Abs., 2008) in view of Schluep et al (Clin. Cancer Res., 2006) and Yen et al (EORTC-NCI-AACR Int. Symp., 2010) to provide a structural definition for IT-101. It is noted that Yen is a post-filing reference, but it is used to confirm that “IT-101” is known in the art to be the same product as “CRLX101” recited in claim 39. See entire reference.

The reference is silent regarding subsequent administration of the agent by IV over a period of 12 hours or more or the use of “CRLX101.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to administer IT-101 in combination with another chemotherapeutic agent, such as paclitaxel, for the treatment of various types of cancer, including refractory cancers, via a 90-min IV infusion with a reasonable expectation of success because it is disclosed in the art, as set forth above. As established by Yen, in administering “IT-101,” the artisan is by definition administering “CRLX101.” With respect to the infusion time, the practitioner would be motivated to monitor the patient’s response and adjust the speed at which the agent is infused. In the absence of unexpected results, it would be further obvious to optimize the infusion time of the dosage. Applicant has demonstrated no criticality with any particular infusion time.
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive. Applicant adds no new arguments not addressed above. 

Claims 36, 39-45, 47, 50-60, 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver et al (J. Clin. Oncol., 2008) and Jensen et al (AACR Ann. Mtg. Abs., 2008) in view of Schluep et al (Clin. Cancer Res., 2006) and further in view of Kikuchi et al (J. Clin. Oncol., 2009) and Zamboni (Clin. Cancer Res., 2005). 
Oliver, Jensen and Schluep teach as set forth above. The references are silent regarding the further administration of bevacizumab. 

Zamboni teaches that pegylated liposomal doxorubicin falls into the category of drugs, such as nanoparticles, that preferentially accumulates in tumor tissue via the enhanced permeation and retention (EPR) effect. See pp 8230-8231.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method made obvious by Oliver and Jensen by the addition of bevacizumab, a VEGF pathway inhibitor and antiangiogenesis inhibitor, with a reasonable expectation of success. Kikuchi has demonstrated that an agent of a size to be taken up via the EPR effect in combination with bevacizumab is effective in the treatment of ovarian cancer. In the absence of unexpected results, the artisan would be motivated to combine these agents in treating ovarian cancer for their combined effects. 
Applicant’s arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the artisan would not consult Kikuchi and Zamboni to make up for deficiencies of Oliver and Zamboni regarding the unexpected results provided by switching to a less frequent dosing exposure. This is not found to be persuasive. As above, the examiner maintains that Oliver expressly suggests biweekly dosing. As discussed above, the examiner is not persuaded that the disclosed results would be considered unexpected.  


 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623